Order entered September 15, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00816-CR

                           HECTOR JESUS CLAUDIO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 2
                                   Dallas County, Texas
                          Trial Court Cause No. MB14-04542-B

                                           ORDER
       The Court REINSTATES the appeal.

       On August 11,2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the finding that appellant no longer desires to

pursue the appeal.

       We ORDER the appeal submitted as of the date of this order, without the reporter’s

record and briefs, to a panel consisting of Chief Justice Wright and Justices Fillmore and

Stoddart. See TEX. R. APP. P. 37.3(c), 38.84(b).




                                                      /s/   ADA BROWN
                                                            JUSTICE